               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 1 of 14



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

                                                          -   x

HAMILTON EXHIBITION, LLC,
                                                                  COMPLAINT
                    Plaintiff,
                                                                  Case No. 19-cv-1470
V.


IMAGINE EXHIBITIONS, INC. and TOM ZALLER,

                    Defendants.
                                                              x


                                            COMPLAINT

               Plaintiff Hamilton Exhibition, LLC (“Hamilton Ex” or “Plaintiff’), by and

through its undersigned counsel, Wilikie Farr & Gallagher LLP, for its Complaint against

Defendants Imagine Exhibitions, Inc. (“IEI”) and Tom Zaller (“Zaller”), alleges as follows:

                                    NATURE OF THE ACTION

               I.         Hamilton: An American Musical (“Hamilton”) tells the remarkable story

of the life of Alexander Hamilton. After inspiring millions of Americans with his stunning

accomplishments, which form the bedrock of our nation, the creative team behind Hamilton

developed a 360-degree immersive exhibition inspired by the revolutionary musical. Featuring

an audio tour narrated by the musical’s author Lin—Manuel Miranda, Hamilton: The

Lxhthuwn (the “Exhibition’) is designed to tale visitors deeper into the life and times of

Alexander Hamilton, while at the same time chronicling the American Revolution and the

creation of the United States of America.

               2.         In October 2016, Hamilton Ex engaged IEI to serve as its production

manager for the Exhibition. ff1 and Zaller, IEI’s Chief Executive Officer, expressly represented
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 2 of 14



to Hamilton Lx that they had the experience, expertise, and capabilities to oversee all aspects of

the development of the Exhibition. Those representations were all false. El and Zaller knew

that El did not have the skill or wherewithal to flilfill its promises to Hamilton Lx, much less

within the budget proposed by El and Zalier for this project.

               3.      The result was a calamity of errors by El causing delays—including a

substantial delay to the actual opening for the Exhibition—and millions of dollars in damages to

Hamilton Lx. From October 2016 through May 2018, El repeatedly missed deadlines, delivered

shoddy work that was unusable, misrepresented its progress, failed to disclose information

critical to decisions made by Hamilton Lx, and proposed ever increasing budgets at double or

triple the cost without any basis whatsoever. Hamilton Lx and the other members of the

Hamilton creative team were required to relieve ILl of more and more of the responsibilities that

Wi had initially been hired to perform.

               4.      Had Hamilton Lx known that El actually lacked the experience, expertise,

and capabilities as represented, Hamilton Lx would never have hired ILl in the first place. And

Hamilton Lx is not alone—Hamilton Lx has recently learned that another exhibition client of

El’s had a strikingly similar experience and likewise was forced to terminate ml’s services after

witnessing ILl’s utter incompetence.

               5.      Accordingly, Hamilton Lx brings this action to recover from Defendants

the substantial damages Plaintiff has suffered as a result of the fraudulent representations made

by Defendants to induce Plaintiff to retain Defendant El’s services as described below. This

action also asserts claims, and seeks damages, for Defendants’ negligent misrepresentations to

Hamilton Lx, breach of contract and unjust enrichment.




                                               -2-
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 3 of 14



                                          THE PARTIES

                6.       Hamilton Ex is a limited liability company organized and existing under

the laws of New York with a principal place of business at 1501 Broadway, 24th Floor, New

York, New York. Hamilton Ex was organized to commercially exploit certain rights to the stage

musical, Hamilton, including the intellectual property related to the show. Specifically,

Hamilton Ex is in the process of creating, and intends to commercially exploit, a museum-style

exhibition based on Hamilton and certain historical facts concerning the life of Alexander

Hamilton.

               7.      WI is, upon information and belief, a limited liability company organized

and existing under the laws of Georgia with a principal place of business in Atlanta, Georgia.

WI claims to be in the business of designing, producing, marketing, operating and touring

exhibitions in museums and other non-traditional venues.

               8.      Tom Zaller is, upon information and belief, the President and Chief

Executive Officer of WI and is a citizen of the State of Georgia.

                                 JURISDICTION AND VENUE

               9.      This court has diversity jurisdiction over the state law claims asserted

herein under 28 U.S.C.    § 1332. The amount in controversy exceeds S75,000.
                10.    This court has personal jurisdiction over the Defendants pursuant to,

among other things, N.Y. CPLR      § 302(a). Defendants regularly conduct business in and have
regular systematic contacts with the State of New York, including contacts relating to the dispute

at issue. Defendants are also subject to the jurisdiction of this court because they committed

tortious acts within the State, specifically certain fraudulent and negligent misrepresentations,

causing injury to persons or property within the state. They also regularly do or solicit business,
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 4 of 14



or engage in a persistent course of conduct and derive substantial revenue from goods used or

consumed in the State, or should reasonably expect to have consequences in the State and derive

substantial revenue from interstate or international commerce.

                11.     Venue is proper in this Court under 28 U.S.C. § 139 1(b). A substantial

part of the events giving rise to the claims occurred in the Southern District of New York.

                                   FACTUAL BACKGROUND

                12.    In 2016, following the highly acclaimed reception of the musical, the

producers of Hamilton decided to create the Exhibition.

                13.    The Exhibition, undertaken and owned by Hamilton Ex, follows the plot

of Hamilton and the life of A]exander Hamilton. The overall sequential structure of the

Exhibition and the design of the individual rooms of the Exhibition, which follow the narrative

of Hamilton, are created by David Korins Design (“DKD”), the set designer of the musical, in

collaboration with Hamilton Ex and other members of the creative team from Hamilton.

                14.    In mid-2016, Hamilton Ex brought in two exhibition companies to pitch

for the role of production manager of the Exhibition, one of which was WI (along with its

President and CEO, Zaller).

                15.    At that time, Defendants claimed to be experts in the production of

physical exhibitions who had “25 years of diverse experience in the museum and entertainment

industries” and who could “take broad concepts and translate them into concrete realities.”

                16.    Defendants also expressly represented that they had the experience,

expertise, capabilities, contacts and appropriate staffing to do the following:

                       •   Prepare an accurate and detailed narrative for the Exhibition;

                       •   Create a set of usable and approved build drawings to be approved by
                           Hamilton Ex;
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 5 of 14



                       •   Oversee the fabrication of the Exhibition within a proposed budget
                           acceptable to Hamilton Ex;

                       •   Source authentic historic artifacts and other objects referenced in
                           Hamilton to be included in the Exhibition;

                       •   Identify and secure a key museum venue in Chicago for the
                           Exhibition;

                       •   Source, negotiate with, contract and manage third-party vendors;

                       •   Oversee and manage the marketing budget for the Exhibition;

                       •   Oversee and manage the day-to-day operations of the Exhibition,
                           including its installation.

                17.    These representations were materially false when given by Defendants and

were known to be so by Defendants when made to Plaintiff.

                18.    In reliance on Defendants’ misrepresentations, Hamilton Ex retained and

paid Defendant JET to serve as the production manager and to provide expert services in

connection with the Exhibition.

               19.     Time after time, Defendants’ representations about their capabilities

proved to be false, even as Defendants proved to be incapable of handling the responsibilities

they were given in connection with the production of the Exhibition. A few examples are

described below.

Defendants LET’s Inability and Failure to Provide Accurate and Usable Written Content

               20.     Defendants represented that IEI was able to draft the Exhibition’s written

content on a timely basis, including drafting an accurate Exhibition narrative script.

               21.     The written work produced by Defendant IEI was chronically late,

factually inaccurate, and grossly inappropriate.

               22.     Hamilton Ex retained the services of a Yale history professor to consult on

the subject of historical accuracy. In reviewing IEI’s written work, the professor found the
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 6 of 14



research incomplete and the imagery inaccurate, appearing to rely on first-page google results.

The Yale history professor concluded that tEl did not have a qualified team that could provide

proper written content.

                23.       Another expert on Hamilton’s life also reviewed IEI’s written work and

stated the following: “After reading just nine pages, 1 am already dismayed by how many errors

there are, some of them quite glaring.” He then listed the egregious mistakes that appeared in

just the beginning of [El’s written work, noting that it would take him “many, many hours to

check the script against my book.” He concluded that the “script is going to need a lot of work.”

                24.       Hamilton Ex never received a usable narrative script from Defendants, and

instead proceeded to construct the Exhibition based on detailed renderings and design drawings

prepared by DKD. These renderings and design drawings were created before any narrative

script was even delivered by TEl, rather than the other way around, which would have been more

sensible and efficient.

               25.        As a result of Defendants’ misrepresentations as to [El’s capabilities and

lET’s inability to deliver accurate content on a timely basis, Hamilton Ex has suffered and

continues to suffer significant economic damage.

Defendants’ Inability to Source Artifacts or Even Provide an Itemized Artifacts List

               26.        In order to induce Plaintiff to retain [El’s services, Defendants also

represented that JET had the experience and capabilities to identify, source and authenticate

historical artifacts and other objects in connection with the Exhibition.

               27.        Defendants’ representations were knowingly false when made to

Hamilton Ex.

               28.        TEl represented that it would provide an artifacts list by March 16, 2018

and April 30, 2018.

                                                   -6-
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 7 of 14



                29.     WI did not meet either deadline.

                30.     Over the next several months, Hamilton Lx and DKD repeatedly followed

up with WI regarding these items.

                31.     For example, on or about April 9.2018. DKD wrote: “Hi John, following

up on this content timeline and artifact stuff. It’s going to become vitally important as we revise

the design following our budget review. Particularly the feedback from the architect.”

                32.     ILl did not respond.

                33.     After many subsequent requests by Hamilton Lx which WI simply

ignored, ILl finally sent an artifact and content matrix, along with an update on the narrative

script.

                34.     As it turned out, WI’s matrix was historically inaccurate and grossly

incomplete and was unusable.

                35.     In addition, Plaintiff learned that at least one custodian of an identified

artifact would not trust Defendants with it. This was never disclosed to Plaintiff.

                36.     As a result of Defendants’ misrepresentations as to WI’s capabilities and

IFI’s inability to deliver artifact lists and actual artifacts on a timely basis, Hamilton Lx has

suffered and continues to suffer significant economic damage. In addition, Hamilton Lx has

been required to engage a replacement production company, two project managers, a script

writer, a creative director, a new lighting designer (even though Hamilton Lx had already paid a

fee to the lighting designer recommended by ILl and who lET threatened with never giving work

to again if he continued on the Exhibition), and has been required to spend additional funds on

creative design assistants, on a historical consultant, all of which was needed to re-do or un-do

lET’s substandard and/or unusable work.
               Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 8 of 14



Defendants’ Misstatements of IEI’s Drafting Capabilities and Failures to Perform

                37.     As part of the services to be provided by WI, Defendants represented they

had a full staff of capable draftspersons for the design schematics of the Exhibition, and ff1

agreed to manage and lead the drafting process for the Exhibition.

                38.     Despite these representations, WI did not have a full staff of draftspersons

and was later forced to engage an outside engineering firm in Las Vegas, Nevada to help in the

drafting process.

                39.     The Las Vegas firm, in turn, was terminated for its subpar work product

and unresponsiveness.

               40.      As a result of WI’s persistent failure to manage the drafting process, as

discussed above, DKD took on the role of managing the drafting process.

               41.      Defendants also initially represented that it would not be necessary to hire

an architect for the Exhibition because WI was well-versed in design compliance.

               42.      It subsequently became clear that these representations were also false,

and that the retention of a licensed architect was necessary to provide real-time guidance on,

among other things, issues of ADA compliance and emergency egress plans.

               43.      The architect ultimately retained by Plaintiff had specific issues with ADA

compliance in one of the rooms of the Exhibition, the solution to which resulted in significant

budget increases.

               44.      As a result of Defendants’ misrepresentations as to WI’s capabilities and

staffing concerning draftspersons, and IEI’s inability to deliver accurate build drafts on a timely

basis, Hamilton Ex has suffered and continues to suffer significant economic damage.
                Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 9 of 14



Defendants’ False Statements About Venue

                45.      One of Defendant’s first, and most vitally important, tasks for the

Exhibition was to identify and secure a venue in Chicago.

                46.     Throughout the course of 2017, Defendant repeatedly represented to

Hamilton Ex that Defendant had all hut secured a deal with the Chicago Museum of Science and

Industry.

                47.     For example, on or about May 11, 2017, Zaller wrote to Hamilton Ex: “I

met with MSI Chicago and this week and they remain very interested and want to get a terms

sheet done and lock in the opening date.” Over the subsequent months, Zaller repeatedly

represented to Hamilton Ex that a deal with the Chicago Museum of Science and Industry to host

the Exhibition was all but done.

                48.     In November 2017, Plaintiff was informed that no deal whatsoever was

close or in place, much less all but done. To the contrary, Hamilton Ex learned for the first time

in November 2017 that Museum representatives were unsure whether the Exhibition would fit

within its mission at all.

                49.     Hamilton Ex was then forced to find an alternative venue (which it had to

do itself even though ff1 had previously represented that it had the capability to do so) on

Northerly Island for the Exhibition in Chicago, at significant and unexpected expense.

                50.     The alternative venue has made [he cost of the Exhibition significantly

more expensive. In selecting Northerly Island, Hamilton Ex relied on IEI’s purported expertise

to identify the costs and benefits of this site location. JET, however, failed to identify several

major costs that Hamilton Ex has been forced to now incur. IEI either knew about these

additional major costs and hid them from Hamilton Ex due to the already increased budget—



                                                 -9-
              Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 10 of 14



which was significantly above what Hamilton Ex bargained for when it engaged WI—or was

negligent in not identifying them to Hamilton Ex.

Defendants’ Ever-Changing and Baseless Budgets

                51.     At the outset of the project, Defendants represented that the Exhibition

could be produced on a budget of S6 million. Defendants relied on this representation in

proceeding with WI and the Exhibition.

                52.     For many months, Hamilton Ex and DKD requested that IEI provide a

detailed and itemized breakdown of this budget.

                53.    Time and again, WI refused to provide this critical information, created

phony excuses for its failure to deliver, or simply did not respond.

                54.    The reason for WI’s refusal to deliver the requested support for its total

budget became all too clear by early 2018. WI and Zaller had no basis at all to represent as they

did that the total cost for the Exhibition would be S6 million, and on information and belief knew

at the time they made this representation that it was false and totally unrealistic.

               55.     For example, on or about March 7,2018, DKD requested that WI put them

in direct contact with the scene shops, writing “It’s absolutely imperative that our team speaks to

the scene shops that are bidding on the scenery so that we can accurately talk them through the

drawing package and the big packages so that the numbers that get back are as close to what we

want as possible.” IEI refused to identify and allow DKD to contact any scene shops that were

bidding on the scenery. Ultimately, DKD had to prepare the necessary drawing packages and

communicate with potential scene shops to prepare scenery on an expedited basis.

               56.     In addition, once it had been decided the location of the Exhibition would

be N‘ortherly Island—because WI failed to deliver on its promises to secure the Chicago Museum



                                                  10-
              Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 11 of 14



of Science and Industry—the budget was increased to S8 million based on IEI’s and Zaller’s

assurances that the Exhibition could be completed for this amount. WI and Zaller repeatedly

assured Hamilton Ex that its design for the Exhibition would fit within the $8 million budget and

Hamilton Ex relied on these representations in proceeding with the Exhibition.

               57.     As Hamilton Ex subsequently learned at great cost, TEl and Zaller’s new

budget was totally unrealistic and JET and Zaller knew that they had no basis for it. Despite their

repeated assurances, JET and Zaller had given no thought to the actual costs of production

(lighting, controls, tech equipment, tent structure, etc.) and had no budget in place that would

support their representations to Hamilton Ex. Indeed, when pen was finally put to paper with

real numbers and costs in April 2018, JEI came back with a budget that was more than double its

previous budget. Even that budget significantly understated Hamilton Ex’s true cost of

completing the Exhibition.

               58.     As a result of Defendants’ misrepresentations and failures to perform and

the resulting delays and added fabrication costs, the costs to complete the Exhibition has

increased substantially, and the overall cost of the Exhibition is far greater than what Defendants

represented to Hamilton Ex to induce Defendants to engage Defendants in the first place.

                                     COUNT ONE: FRAUD

               59.     Hamilton Ex repeats and restates the allegations in all of the preceding

paragraphs as though fully set forth herein.

               60.     The statements identified with particularity above were false when made

by Defendants and were known by Defendants to be false when provided to Plaintiff.




                                               -   I]
              Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 12 of 14



               61.     Plaintiff detrimentally relied on the truth of those statements when it

retained Defendant WI to perform the services identified above and throughout the course of its

engagement.

               62.     As a direct and proximate result of its detrimental reliance on Defendants’

false statements, Hamilton Ex has incurred and will continue to incur substantial damages in an

amount to be determined at trial.

                     COUNT TWO: NEGLIGENT MISREPRESENTATION

               63.     Hamilton Ex repeats and restates the allegations in all of the preceding

paragraphs as though fully set forth herein.

               64.     Defendants held themselves out as having unique and special expertise

with regard to the production of exhibitions.

               65.     Defendants owed a duty of care to Hamilton Ex. This duty included the

reasonable degree of care, skill, and knowledge that is ordinarily employed by professional

producers of exhibitions. Defendants breached this duty.

               66.     The representations identified above were false when made by

Defendants.

               67.     Defendants were negligent in making the representations identified above.

               68.     As a direct and proximate result of Defendants’ negligent

misrepresentations, Hamilton Ex has incurred and will continue to incur substantial damages in

an amount to be determined at trial.

                        COUNT THREE: BREACH OF CONTRACT

               69.     Hamilton Ex repeats and restates the allegations in all of the preceding

paragraphs as though fully set forth herein.



                                                -   12-
              Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 13 of 14



               70.        Defendant WI agreed to perform certain services identified above.

               71.        Plaintiff paid consideration for those services.

               72.        Defendant WI failed to perform those services and therefore breached its

agreement with Plaintiff.

               73.        As a direct and proximate result of Defendant WI’s breaches, Plaintiff has

incurred and will continue to incur substantial damages in an amount to be determined at trial.

             COUNT FOUR: UNJUST ENRICHMENT (AGAINST ILL ONLY)

               74.        Hamilton Ex repeats and restates the allegations in all of the preceding

paragraphs as though fully set forth herein,

               75.        Plaintiff paid Defendant lET in excess of $250,000. [El failed to perform

the work for which it was hired, and a portion of this amount was also collected supposedly to

pay other expenses which WI never paid yet kept the money for itself.

               76.     There is nojustiflcation for WI to retain any payments, and its doing so is

unjust and inequitable.

               77.        Defendant JET therefore has been unjustly enriched to the extent it

obtained any payments from Plaintiff. All such amounts should be returned to Plaintiff, with

interest.

                                       PRAYER FOR RELIEF

               WHEREFORE, Hamilton Ex requests that the Court:

               a.      Adjudge and decree that Defendants are liable for fraud, negligent

misrepresentation, breach of contract, and unjust enrichment as alleged herein;

               h.     Enter a judgment against Defendants that awards Hamilton Ex an amount

of compensatory damages (plus interest) to he determined at trial; punitive damages for TEl’s



                                                  -   13-
              Case 1:19-cv-01470 Document 1 Filed 02/15/19 Page 14 of 14



willful, malicious, and outrageous behavior; and the costs and attorney’s fees incurred by

Plaintiff in connection with this proceeding; and

               c.     Grant such further relief as the Court deems just and proper.

                                        JURY DEMAND

               Plaintiff Hamilton Ex hereby demands a trial by jury on all issues raised in the

Complaint herein.

Dated: New York, New York
       February 15, 2019


                                                    WILLME FARR & GALLAGHER LLP



                                                    By: fgjffreB.Qrn

                                                         Jeffrey B. Korn
                                                         Joseph Baio
                                                         787 Seventh Avenue
                                                         New York, New York 10019
                                                         (212) 728-8000
                                                         jkorn@wilikie.com

                                                    A tionwys Jbr Plaintiff Hamilton
                                                    Exhibition, LLC.




                                              -   14-
